Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to stay all proceedings in an action entitled People v Crosby, pending in the Supreme Court, Kings County, under Indictment No. 5287/2001, and application for poor person relief.
Application by the respondent Charles J. Hynes to dismiss the proceeding.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8002 (b) is waived and the application is otherwise denied as academic; and it is further,
Ordered that the application to dismiss the proceeding is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; see Matter of Rush v Mordue, 68 NY2d 348, 352). The petitioner failed to demonstrate a clear legal right to the relief sought. Ritter, J.P., Smith, Friedmann and Cozier, JJ., concur.